PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZENG et al.
Application No. 16/120,431
Filed: 3 Sep 2018
For: COMMUNICATION METHOD, TERMINAL DEVICE, AND NETWORK SIDE DEVICE FOR ACCESSING NETWORK SIDE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed August 26, 2020, to expunge information from the above identified application.

The petition is dismissed.

Petitioner requests that the Request for Continued Examination (RCE), filed August 24, 2020, be expunged from the above identified application.  Petitioner submits that this information was unintentionally submitted in the above identified application.

However, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to expunge a document from a patent application.  In this instance, the fee required by law is $220.00.  

The petition in the above-identified application was not accompanied by payment of the required fee.  In particular, the authorization to charge Deposit Account 50-40983 presents too many numbers.  Other charges in this case were made to Deposit Account 50-4983, however, Alejandro Daniel Munoz, the attorney that signed the petition, is not authorized to charge on this account.  No consideration on the merits can be given to the petition until the required fee is received.

Petitioner should note that a petition to expunge a document is premature when prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  See MPEP 724.06.  

When a petition is premature a final determination of whether or not the document requested to be expunged is “material” will not be made prior to the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application.  “Materiality” is defined as any information which the examiner considers as being important to a determination of patentability of the application.  

During prosecution on the merits, the examiner will determine whether or not the identified document is considered to be “material.”  If the information is not considered by the examiner to be material and the conditions related to the expungement of unintentionally submitted information, discussed as A-F in MPEP 724.05 II, are satisfied, the information will be removed from the official file.  

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicant or applicant’s representative.  In addition, the requester is cautioned to renew the petition under  37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent.  This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment.  A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public.

Petitioner should also note that, as discussed in MPEP 724.05 III, these electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers is directed toward a different application.  As these papers were misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff 
Petitions Examiner
Office of Petitions